Exhibit 10.19

AMENDMENT TO THE

INGERSOLL-RAND COMPANY

MANAGEMENT INCENTIVE UNIT PLAN

WHEREAS, Ingersoll-Rand Company (the “Company”) maintains the Ingersoll-Rand
Company Management Incentive Unit Plan (the “Plan”) to provide benefits to
certain individuals employed by the Company and its subsidiaries; and

WHEREAS, no Management Incentive Unit Award has been made under the Plan since
1990, and all previously unvested awards under the Plan became vested on
January 1, 2003; and

WHEREAS, under Article XV of the Plan, the Company has reserved the right to
amend or terminate the Plan at any time; and

WHEREAS, the Company has decided to amend and/or clarify certain provisions of
the Plan to assure compliance with the requirements of section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), if and to the extent
that Section 409A applies to the Plan; and

WHEREAS, the Company has decided to limit its future obligations under the Plan
and to simplify the future administration of the Plan.

NOW, THEREFORE, the Plan is hereby amended, effective January 1, 2009, as set
forth below:

 

1. Notwithstanding any other provision of this Plan to the contrary, the amount
standing to the credit of a Participant in the Incentive Ledger shall be paid to
the Participant in a single lump sum payment on the first day of the month that
is at least sixty (60) days following the date of the Participant’s separation
from service, as determined under the general rules of section 409A.
Notwithstanding the foregoing, in the event that the Participant is a specified
employee, within the meaning of Section 409A(a)(2)(B)(i) on the date of the
Participant’s separation from service, such payment shall not be made until the
first day of the month that is at least six (6) months after the date of the
Participant’s separation from service. In the event of the Participant’s death
prior to separation from service (or prior to the expiration of the six
(6) months following separation from service in the case of a specified
employee), the lump sum payment shall be made to the Participant’s beneficiary
on the first day of the month that is at least sixty (60) days following the
date of the Participant’s death (or, if earlier, the first day of the month that
is at least six (6) months following the date of the Participant’s separation
from service).

 

2. Notwithstanding any other provision of the Plan to the contrary, neither the
Committee nor the Company shall have the right to accelerate or otherwise modify
the timing of payments under the Plan in a manner inconsistent with the
requirements to Section 409A, and no Participant shall have any elective right
relating to the time or method of payment under the Plan.



--------------------------------------------------------------------------------

3. No additional cash payments shall be made to any Participant pursuant to
Article VI of the Plan, and no Dividend Equivalents shall be credited to any
Participant’s account in the Incentive Ledger pursuant to the first sentence of
Article VIII(a) of the Plan, with respect to any dividend declared on the stock
of Ingersoll-Rand Company Limited after December 31, 2008. The foregoing shall
not affect any Participant’s right to have dividends with respect to Common
Stock Equivalents that were credited to the Participant’s account on
December 31, 2008 credited in the form of additional Common Stock Equivalents
after December 31, 2008.

All capitalized terms used in this amendment have the same meaning as under the
Plan.

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by its
duly authorized representative on this 22nd day of December, 2008.

 

INGERSOLL-RAND COMPANY By:   /s/ Marcia J. Avedon   Marcia Avedon   Senior Vice
President

 

- 2 -